Confidential treatment has been requested for portions of this exhibit.The copy filed herewith omits the information subject to the confidentiality request.Omissions are designated as *.A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. AMENDMENT 7 TO GOOGLE ORDER FORM AND GOOGLE SERVICES AGREEMENT This Amendment 7 (“Amendment 7”) is made effective as of February 1, 2010 (“Amendment 7 Effective Date”), and entered into by and between Answers Corporation (“Customer”) and Google Inc. (“Google”). Customer and Google entered that certain GSA and Order Form, each effective as of January 28, 2005, each as amended by Amendments 1-5, and most recently amended by Amendment 6, effective as of March 17, 2009 (the GSA, Order Form, Amendments 1-6, collectively, the “Agreement”), pursuant to which Google provides certain Services (as defined in the Agreement) to Customer.The parties now wish to amend certain terms and conditions of the Agreement, but in all other respects the Agreement shall continue in full force and effect. NOW, THEREFORE, in consideration of the mutual promises contained herein, the parties agree as follows (for the purposes of this Amendment 7, unless otherwise defined herein, capitalized terms used herein shall have the same meanings set forth in the Agreement): 1.Services Term. The parties agree to renew the Agreement under the same terms and conditions (except as modified by this Amendment 7) for an additional 2 years, from February 1, 2010 through and including January 31, 2012.For clarity, the terms set forth in this Amendment 7 shall be applicable as of (and not before) February 1, 2.Sites.For clarity, the parties agree that the WebSearch Sites (and thus the sites where the Custom Search Engine may be utilized), the AFS Sites and the AFC Sites are (a) www.answers.com, and (b) http://wiki.answers.com/. 3.AFS Revenue Share.The tiered schedule for determining "Customer's AFS Revenue Share Percentage" on the cover page of the Order Form (as amended) shall be deleted in its entirety and replaced with the following: a.If during any calendar month of the Services Term, AFS Revenues are less than or equal to * dollars ($*), then "Customer’s AFS Revenue Share Percentage" shall be * percent (*%) for such calendar month; b.If during any calendar month of the Services Term, AFS Revenues are greater than * dollars ($*) and less than or equal to * dollars ($*) then "Customer’s AFS Revenue Share Percentage" shall be * percent (*%) for such calendar month; or c.If during any calendar month of the Services Term, AFS Revenues are greater than * dollars ($*) then "Customer’s AFS Revenue Share Percentage" shall be * percent (*%) for such calendar month. 4.AFS Deduction. The definition of “AFS Deduction”, and the "AFS Deduction Percentage" set forth on the cover page of the Order Form (each, as amended), shall be deleted in their entirety and replaced with the following: a.“AFS Deduction for any period during the Services Term means the sum of * percent (*%) of AFS Revenues PLUSagency, referral and third party advertising service provider fees incurred by Google and attributed to AFS Ads provided during such period. 5.
